       Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 1 of 17



Samir F. Aarab
Caitlin Boland Aarab
BOLAND AARAB PLLP
11 Fifth Street N, Suite 207
Great Falls, MT 59401
Telephone: (406) 315-3737
sfaarab@bolandaarab.com
cbaarab@bolandaarab.com

Attorneys for Plaintiff

            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA,
                    GREAT FALLS DIVISION

THOMAS ANDRIES CRONJE,

              Plaintiff,
                                          Cause No. _______________
      vs.

MCCABE AGRIBUSINESS INC.,               COMPLAINT AND DEMAND
and TODD M. MCCABE,                        FOR JURY TRIAL

              Defendants.



     The Plaintiff, Thomas Andries Cronje, through his counsel,

Boland Aarab PLLP, brings this action against his former employer to

recover damages for violation of the Fair Labor Standards Act and other

federal laws and regulations, alleging:




                                    1
       Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 2 of 17



              PARTIES, JURISDICTION, AND VENUE

     1.    Plaintiff, Thomas Andries Cronje (“Cronje”), is a citizen of

South Africa. At all times relevant to this claim, he was a resident of

Redstone, Sheridan County, Montana.

     2.    Defendant McCabe Agribusiness, Inc. is a Montana

corporation with its principal place of business at 216 N Main,

Plentywood, Montana 59254. At all times relevant to this action,

Defendant’s employees were engaged in commerce within the meaning

of 29 U.S.C. § 207(a) and as defined in 29 U.S.C. §§ 203(b) and 203(f).

     3.    Defendant Todd M. McCabe is a citizen and resident of

Sheridan County, Montana. At all times relevant to this action,

Defendant possessed the power to control Cronje during his

employment with McCabe Agribusiness, Inc. and is, therefore, as

defined in 29 U.S.C. § 203(d), an “employer” subject to personal liability

under the FLSA.

     4.    This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because the controversy arises under “the

constitution, laws or treaties of the United States.” Specifically, the




                                     2
       Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 3 of 17



claim arises under the Fair Labor Standards Act of 1938, 29 U.S.C.

§§ 201 et seq. (“FLSA”).

     5.    Venue is proper in this district under 28 U.S.C. § 1391(b)(1)

because all defendants are residents of Montana, and under 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events giving rise to these

claims occurred in Sheridan County, Montana.

     FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

     6.    An agricultural employer in the United States may import

aliens to perform labor of a temporary nature if the United States

Department of Labor certifies that (1) there are insufficient available

workers within the United States to perform the job, and (2) the

employment of aliens will not adversely affect the wages and working

conditions of similarly-situated United States workers. 8 U.S.C.

§§ 1101(a)(15)(H)(ii)(a) & 1188(a)(1). Aliens admitted in this fashion

are commonly referred to as “H-2A workers.”

     7.    Agricultural employers seeking the admission of H-2A

workers must first file a temporary labor certification application with

the United States Department of Labor. 20 C.F.R. § 655.121(a)(1). This

application must include a job offer, commonly referred to as a “job


                                    3
       Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 4 of 17



order,” that clearly describes the job available, the period of

employment, the pay rate, and the job expectations. 20

C.F.R.§ 655.121(a)(1). These job orders also must comply with

regulations that establish the minimum benefits, wages, and working

conditions that the employer must offer the employee in order to avoid

adversely affecting similarly-situated United States workers. 20 C.F.R.

§§ 655.0(a)(2), 655.122, 655.135. Among these terms are assurances by

the employer that: (1) workers will be paid wages at least equal to the

prevailing hourly wage rate, 20 C.F.R. § 655.122(l); (2) the employer

will comply with all applicable federal and state employment-related

laws and regulations, 20 C.F.R. § 655.135(e); (3) the employer will

provide to the worker, without charge, all tools, supplies, and

equipment required to perform the duties assigned, 20 C.F.R.

§ 655.122(f); and (4) the employer will provide or pay for transportation

costs to the place of employment from the worker’s home and

subsistence en route if the employee completes 50 percent of the work

contract period, 20 C.F.R. § 655.122(h)(1).

     8.    In the Fall of 2016, Defendants submitted a job order to the

Department of Labor’s State Workforce Agency. Defendants were


                                     4
       Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 5 of 17



seeking to employ an “Ag Equipment Operator” from February 15, 2017

to December 15, 2017 to perform duties such as operating and repairing

farm machinery at the pay rate of $11.75 per hour, with room provided

by Defendants but food to be provided by the employee. A copy of the

job order is attached to this Complaint as Exhibit 1.

     9.    The Department of Labor’s State Workforce Agency

approved Defendants’ job order on December 2, 2016.

     10.   In October of 2016, Plaintiff Thomas Cronje heard from his

friend and fellow South African, George Brink, that a farmer named

Todd McCabe in Montana was looking for an H-2A worker who could

drive trucks. Cronje was interested in the position because he had

experience driving European-made manual and automatic semitrucks.

     11.   While still in South Africa, Cronje spoke to McCabe over the

phone about the H-2A position two times during October and November

2016. McCabe described the position, and Cronje described his

experience (including his experience driving European-made but not

American-made trucks). After the second phone call, McCabe offered

Cronje the job.




                                    5
       Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 6 of 17



     12.   McCabe gave Cronje a brief letter of appointment. The letter

provided that Cronje would be paid the greater of $11.75 per hour or

$2,500 per month; that Cronje would receive free room, meals, and

board; and that upon completion of half the work period, McCabe would

reimburse Cronje for his transportation costs to the farm. The letter

provided no further details about the terms of employment.

     13.   In January of 2017, Cronje went to the U.S. consulate to get

the appropriate visa. He paid $336 in consulate expenses.

     14.   Cronje was admitted to the United States on a temporary

basis pursuant to 8 U.S.C. § 1101(a)(15)(H)(ii)(a) to operate and

maintain farm equipment and help in any daily routine of harvesting on

the farm operated by Defendants in Sheridan County, Montana.

     15.   Cronje booked a round-trip plane ticket from Johannesburg,

South Africa to Williston, North Dakota at his own expense. The ticket

cost $1,097. The return flight was scheduled for December of 2017, at

the end of a year-long position on Defendants’ farm.

     16.   Cronje left Johannesburg on February 20, 2017, and arrived

in Williston late on the evening of February 21, 2017.




                                    6
       Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 7 of 17



     17.   George Brink (who was an employee on a farm neighboring

the Defendants’) met Cronje at the Williston airport. Brink took Cronje

to WalMart to buy groceries and warm clothes before dropping Cronje

off at Defendants’ farm. Cronje arrived at the farm around 4:00 am on

February 22, 2017.

     18.   Cronje began working on the farm four hours later, around

8:00 am on February 22, 2017. On that first day, Cronje asked another

employee to show him how the gear box worked on an American-made

18-wheeler. However, Cronje received no instructions from that

employee or anyone else.

     19.   The next day, Cronje met McCabe for the first time. McCabe

was upset that Cronje was unfamiliar with American gear boxes, and

accused Cronje of having lied about his experience. Cronje responded

that he had in fact told McCabe over the phone that he had experience

driving only European-made semitrucks. Cronje assured McCabe that

he could learn quickly with a little instruction.

     20.   On or about February 26, 2017, McCabe angrily approached

Cronje again and informed Cronje that he was not productive enough.




                                     7
         Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 8 of 17



McCabe said Cronje had spent all day mending fences, when that task

should only have taken four hours.

     21.     For the next few days, Cronje performed many tasks on the

farm, including feeding cattle, cleaning feeding troughs, fixing fence,

cleaning equipment, and driving a tractor, a pickup, and a front-end

loader. However, Cronje never drove or was asked to drive a semi-

truck.

     22.     On or around March 2, 2017, two more H-2A workers from

South Africa arrived on the farm to work. Cronje did not think there

was enough work on the farm to keep all the H-2A workers busy, but he

did not share this concern with McCabe.

     23.     On the morning of March 6, 2017, McCabe fired Cronje, after

only twelve days on the job. McCabe did not explain why he was firing

Cronje, nor did he provide anything about the termination in writing.

     24.     Later that same day, a McCabe employee drove Cronje to the

nearby farm where Cronje’s friend George Brink worked. Cronje spent

the night on that farm.

     25.     The next day, George Brink drove Cronje to Williston, where

Cronje bought a bus ticket to St. Paul, Minnesota. From there, Cronje


                                      8
       Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 9 of 17



took a bus to Denver, Colorado, and another bus to Colorado Springs.

Cronje stayed with a South African couple in Colorado Springs while he

figured out how to get home.

     26.   After Cronje was fired, he did not have legal status in the

United States. He applied for another H-2A job while in Colorado

Springs, but he did not secure the job.

     27.   Since he was unable to find legal work, Cronje borrowed

$500 from a friend and used that money to pay the fee to change the

date on his return ticket to South Africa. Cronje left the United States

on April 15, 2017.

     28.   Before Cronje left the farm, the Defendants paid Cronje

$869.50 for the 74 hours he had worked from February 22 through

February 28, 2017. The Defendants later paid Cronje $634.50 for the

54 hours of work from February 29 through March 5, 2017 after the

Montana Legal Services Association contacted McCabe about not

having compensated Cronje for the hours he worked during that period.

     29.   To date, the Defendants have not reimbursed Cronje for his

consulate fees, his transportation costs, or the costs of obtaining

necessary winter work clothes.


                                     9
      Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 10 of 17



                                   COUNT I

              (Violations of the Fair Labor Standards Act)

     30.   The allegations of Paragraphs 1–29 are realleged as if fully

set forth herein.

     31.   The Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

seq., applies to employers employing H-2A workers. 20 C.F.R.

§ 655.122(h)(1); Rivera v. Peri, 735 F.3d 892, 896 (9th Cir. 2013).

     32.   The FLSA requires an employer to reimburse a worker for

travel and other costs during the worker’s first week of work to the

extent that not reimbursing the worker would lower the worker’s wages

for his or her first week of work below the federal minimum wage. 29

U.S.C. §§ 203(m), 206; 29 C.F.R. §§ 531.3(d)(1), 531.35(c), 531.36(b);

Rivera, 735 F.3d at 898 (quoting Temporary Agricultural Employment

of H-2A Aliens in the United States, 75 Fed.Reg. 6884, 6915 (Feb. 12,

2010)).

     33.   The federal minimum wage is $7.25 per hour. 29 U.S.C.

§ 206(a)(1)(C). Cronje worked 74 hours in his first week at Defendants’

farm, and was therefore entitled to compensation of at least $536.50

($7.25 x 74). He received $869.50 ($11.75 x 74) for his first week’s work.


                                    10
      Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 11 of 17



However, Cronje had previously paid costs of at least $1,577.14 for

airfare ($1,097), daily travel subsistence (at least $24.14), consulate fees

($336), and winter clothing ($120). After accounting for unreimbursed

expenses, Cronje’s first week of pay was negative $707.64 ($869.50 -

$1,577.14).

     34.      The Defendants’ failure to reimburse Cronje for the travel

and immigration expenses that he incurred primarily for the

Defendants’ benefit constituted a violation of the minimum wage

provisions of the FLSA, 29 U.S.C. § 206(a).

     35.      As a consequence of Defendants’ FLSA violations, Cronje is

entitled to recover his unpaid minimum wages, plus an additional equal

amount in liquidated damages, as well as reasonable attorney’s fees and

costs. 29 U.S.C. § 216(b).

                                 COUNT II

      (Violation of the prevailing hourly wage requirement)

     36.      The allegations of Paragraphs 1–29 are realleged as if fully

set forth herein.

     37.      Employers are required to pay H-2A workers at least the

prevailing hourly wage rate, which is the hourly wage determined by


                                      11
          Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 12 of 17



the Department of Labor’s State Workforce Agency to be prevailing in

the area in accordance with State-based wage surveys. 20 C.F.R.

§ 655.122(l). The job order McCabe submitted to the Department of

Labor’s State Workforce Agency acknowledges this minimum rate of

pay requirement.

      38.     The prevailing hourly wage rate for Agricultural Equipment

Operators (Occupational Code 45-2091) in Sheridan County, Montana is

$21.51. 1

      39.     In the two weeks he worked for the Defendants, Cronje

worked 128 hours. He was therefore entitled to compensation of

$2,753.28 ($21.51 x 128). Cronje received only $1,504 from the

Defendants ($11.75 x 128).

      40.     Defendants’ failure to pay Cronje the prevailing hourly wage

rate for Agricultural Equipment Operators in Sheridan County,

Montana constituted a violation of the requirements of 20 C.F.R.

§ 655.122(l).




      See http://www.flcdatacenter.com/ OesQuickResults.aspx?code =45-
      1

2091&area=3000001&year=17&source=1.
                                       12
      Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 13 of 17



     41.   As a consequence of Defendants’ prevailing hourly wage rate

violations, Cronje is entitled to recover $1,249.28.

                               COUNT III

                         (Breach of Contract)

     42.   The allegations of Paragraphs 1–29 are realleged as if fully

set forth herein.

     43.   The work contract for an H-2A worker must contain all of

the provisions required by 20 C.F.R. Part 655, Subpart B (Labor

Certification Process for Temporary Agricultural Employment in the

United States (H-2A Workers). In the absence of a separate, written

work contract entered into between the employer and the worker, the

required terms of the job order are the work contract. 20 C.F.R.

§ 655.122(q).

     44.   Defendants breached Cronje’s work contract (the job order)

in the following ways: Defendants paid Cronje at a rate below the

prevailing hourly wage rate; Defendants failed to provide employment

that complied with all applicable federal employment-related laws and

regulations; Defendants failed to provide or pay for Cronje’s

transportation to the place of employment; and Defendants failed to


                                    13
      Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 14 of 17



provide all tools, supplies, and equipment required for Cronje to

perform his assigned duties.

     45.     As a consequence of Defendants’ breach of Cronje’s work

contract, Cronje is entitled to all his actual, consequential, and

incidental damages.

     46.     Unless an H-2A worker is fired for cause, employers are

required to provide H-2A workers with employment opportunities for at

least three-quarters of the number of hours in the job order or to pay for

any shortfall, 20 C.F.R. § 655.122(i), (n); housing at no cost for the

duration of the job order, 20 C.F.R. § 655.122(d), (i)(5); and

transportation and daily subsistence from the place of employment, 20

C.F.R. § 655.122(h)(2).

     47.     Cronje was not fired for cause because he did not “(a)

refuse[ ] without justified cause to perform work for which the worker

was recruited and hired; (b) commit[ ] serious acts of misconduct; or (c)

fail[ ], after completing any training or break-in period, to reach

production standards when production standards are applicable.” See

Exhibit 1.




                                     14
      Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 15 of 17



     48.   The job order entitled Cronje to 48 hours of work per week

from February 15, 2017, through December 15, 2017. At the hourly

wage of $11.75, the value of the job order to Cronje was $24,252.00.

However, at the proper prevailing hourly wage rate of $21.51, Cronje

should have been entitled to $44,396.64. Three-quarters of the number

of hours in the job offer is 1,548 hours, which equals $18,189 at $11.75

per hour, or $33,297.48 at $21.51 per hour.

     49.   Defendants’ failure to compensate Cronje for three-quarters

of the number of hours in the job order when Cronje was not fired for

cause constitutes a violation of the requirements of 20 C.F.R.

§ 655.122(i) and a breach of the work contract.

     50.   As a consequence of Defendants’ three-quarters guarantee

violations, Cronje is entitled to recover $34,846.20.

     51.   The job order stated that the Defendants would provide

Cronje with housing but not meals from February 15, 2017, through

December 15, 2017. The Defendants only provided Cronje with housing

from February 22, 2017 to March 5, 2017. Cronje is therefore owed

rental costs incurred since his departure from the Defendants’ farm.




                                    15
      Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 16 of 17



     52.   After he left the Defendants’ farm, Cronje rented a home for

$425 per month in South Africa. He spent approximately $3,187.50 in

rent costs through December 15, 2017, costs he would not have incurred

had he remained employed by the Defendants.

     53.   Defendants’ failure to provide Cronje with housing through

December 15, 2017, when Cronje was not fired for cause, constitutes a

violation of the requirements of 20 C.F.R. § 655.122(d) and a breach of

the work contract.

     54.   As a consequence of Defendants’ housing guarantee

violation, Cronje is entitled to recover $3,187.50.

     55.   After he was terminated without cause, Cronje spent $302

on bus fare from the Defendants’ farm to Colorado Springs, and $500 to

change the date on his return ticket to South Africa.

     56.   Defendants’ failure to reimburse Cronje for transportation

and daily subsistence from the place of employment when Cronje was

not fired for cause constitutes a violation of the requirements of 20

C.F.R. § 655.122(h)(2) and a breach of the work contract.

     57.   As a consequence of Defendants’ transportation guarantee

violation, Cronje is entitled to recover $802.


                                    16
      Case 4:18-cv-00142-BMM Document 1 Filed 11/13/18 Page 17 of 17



                        PRAYER FOR RELIEF

     Wherefore, Cronje respectfully requests judgment:

     1.    Against the Defendants on all the claims set forth in this

Complaint;

     2.    Awarding Cronje his actual, consequential, incidental, and

liquidated damages;

     3.    Awarding Cronje reasonable costs, attorney fees, and

interest as allowed by law;

     4.    Granting such further relief as this Court deems just and

proper.

                      DEMAND FOR JURY TRIAL

     Pursuant to Rule 38 of the Federal Rules of Civil Procedure,

Cronje demands a trial by jury on all claims and issues in this case.

     DATED this 13th day of November, 2018.

                                  By:   BOLAND AARAB PLLP

                                        /s/ Samir F. Aarab
                                        Samir F. Aarab
                                        Caitlin Boland Aarab
                                        BOLAND AARAB PLLP
                                        11 5th Street N, Suite 207
                                        Great Falls, MT 59401
                                        Attorneys for Plaintiff


                                   17
